Exhibit 99 PEOPLES BANCORP INC. (Nasdaq: PEBO) TELECONFERENCE CALL TO DISCUSS THIRD QUARTER 2007 EARNINGS Wednesday, October 24th, 200711:00 am local time Facilitator:Good morning, and welcome to Peoples Bancorp’s conference call.My name is Anthony, and I will be your conference facilitator today.Today’s call will cover Peoples Bancorp’s discussion of results of operations for the quarter ended September 30, 2007. [Facilitator Instructions]This call is also being recorded.If you object to the recording, please disconnect at this time. Please be advised that the commentary in this call may contain projections or other forward-looking statements regarding future events or Peoples’ future financial performance. These statements are based on management’s current expectations. The statements in this call which are not historical fact are forward-looking statements and involve a number of risks and uncertainties, including, but not limited to, the interest rate environment; the effect of federal and/or state banking, insurance, and tax regulations; the effect of technological changes; the effect of economic conditions; the impact of competitive products and pricing; and other risks detailed in Peoples’ Securities and Exchange Commission filings.Although management believes that the expectations in these forward-looking statements are based on reasonable assumptions within the bounds of management's knowledge of Peoples’ business and operations, it is possible that actual results may differ materially from these projections.Peoples disclaims any responsibility to update these forward-looking statements. Peoples’ 3rd quarter 2007 earnings statement was released this morning and is available at peoplesbancorp.com. This call will include about 15 minutes of prepared commentary, followed by a question and answer period, which I will facilitate.An archived webcast of this call will be available on peoplesbancorp.com. Peoples Bancorp’s participants in today’s call will be Mark Bradley, President and Chief Executive Officer and Carol Schneeberger, Chief Financial Officer and Treasurer, and both will be available for questions following opening statements. Mr. Bradley, you may begin this conference. Mark Bradley:Thank you.Good morning and welcome.We appreciate your interest in Peoples Bancorp. Today, Peoples Bancorp reported third quarter 2007 earnings of 49 cents per share on $5.1 million in net income, compared with $5.3 million or 50 cents per share in last year’s third quarter.Normal, ongoing results of operations were strong, highlighted by good non-interest income growth and lower operating expense.However, third quarter 2007 earnings were reduced by $675,000 due to an “other-than-temporary” impairment charge on a collateralized debt obligation.Offsetting this non-cash impairment charge were gains of about $100,000 on sales of investments and other assets, resulting in a net pre-tax loss of $570,000 for the quarter, or about three and a half cents in earnings per share after taxes. We will discuss the impairment charge in more detail later in this call. As I said earlier, the third quarter was marked by strong non-interest income results and good operating expense control.Both of these positives were offset by lower net interest margin (compared to the second quarter of 2007) and the full impact of second quarter loan payoffs and flat loan growth in the third quarter, which challenged net interest income growth.Loan loss provision increased slightly from the prior quarter, but asset quality remained at good levels.Generally speaking, operating results were good; however, net income was lower than the linked and prior year quarters due mainly to the impairment charge. As we discussed in our last conference call, late in the second quarter we experienced just over $30 million of commercial loan payoffs with interest rates in the 7 to 9% range; therefore the impact of these payoffs was realized fully in third quarter average balance figures.We reinvested in investment securities yielding closer to 6%. We also had additional payoffs in the third quarter that challenged period end growth despite good loan production.We also see some payoffs looming in the fourth quarter, so our expectation is for loan growth to be flat again in the fourth quarter. At September 30, earning assets were up $34 million over the linked quarter due to purchases in our investment portfolio.Some of these purchases were made to pre-fund near-term investment cash flows, and others were made in tax-exempt securities to optimize Peoples overall tax position.As a result of these investment security purchases, average earning assets were up $6.6 million over the linked quarter.Third quarter tax equivalent earning asset yields were down 2 basis points from the linked quarter to 6.84%, with increases in investment security yields slightly offsetting declines in loan yields. On the funding side, quarterly average deposit balances were down $10.5 million over the linked quarter, with most of the declines in brokered CDs and public funds CDs.Our third quarter average deposit balances were also affected by the loss, due to rate competition, of a single $5 million dollar “CD only” customer relationship late in the second quarter.We increased average borrowed funds balances by $18.6 million over the linked quarter; however, the decline in short-term interest rates prompted our weighted average cost of borrowings to decline by 4 basis points to 4.92%.Overall, our cost of interest-bearing liabilities was 4.03% for the third quarter, up 2 basis points from the linked quarter due to the change in funding mix from deposits to borrowings, along with slight increases in our cost of interest bearing deposits.At September 30, 2007, total retail deposits (which exclude brokered CDs) were up $21.6 million for the year on the strength of increases in money market and public funds checking balances.Our retail deposit growth, along with increases in lower-cost sources of funding have allowed us to reduce higher cost brokered CD balances by $71 million in 2007. Net interest income for the third quarter was $13.2 million as compared with $13.3 million in the linked quarter, with net interest margin dropping 5 basis points in the same period.Overall, we remain liability sensitive, but in the immediate short-term, we do not realize an increase in net interest income, as our immediately repricing assets and liabilities are basically equal. In the one-year time horizon, we are liability sensitive, and therefore additional rate cuts should enhance net interest income growth.The situation right now shows that we have some CD’s repricing upward by a few basis points, although we see some opportunity in the fourth quarter to modestly reduce deposit rates.With the recent decrease in treasury rates, new loans are being booked at lower than expected rates, so we are booking loans at a spread lower than third quarter margin of 3.26%.Wrap it all together, and we project net interest margin to basically remain flat compared to the third quarter margin, and therefore stay in the mid 3.20’s, although competitive pressures on loan and deposit pricing could cause net interest margin to drop a basis point or two in the fourth quarter. Switching gears to loan quality, our third quarter provision for loan losses was $967 thousand as compared with $847 thousand last quarter and $929 thousand in last year’s third quarter.Net chargeoffs were up from the linked quarter, due mainly to an increase in gross chargeoffs of real estate loans and checking overdrafts.At quarter end, total non-performing loans totaled $6.2 million or 0.56% of total loans, down from $7.6 million or 0.67% at the end of the second quarter.Our September 30 allowance for loan losses were 237% of non-performing loan balances. And now I will turn the call over to Carol Schneeberger, our CFO for her comments on non-interest income and expense for the third quarter. Carol Schneeberger:Thank you. In regards to the “other-than-temporary” impairment charge Mark mentioned earlier, the investment is an income note … i.e. a single collateralized debt obligation, or CDO, in our investment portfolio.Our total exposure to CDO investments is $9 million. The specific CDO that is impaired is comprised of bank issued trust preferred securities as well as other debt obligations issued by financial services companies.The investment impairment charge was the result of a recent decline in credit-worthiness of a single underlying issuer, which is a private company.The situation has also been magnified by the redemption of a sizeable portion of the original pool. Upon learning of a particular event at the specific bank, we conducted extensive research and performed a detailed analysis of the security, including both qualitative and quantitative components of the underlying issuing institutions within the pool.The underlying bank in question failed certain capital adequacy tests, so the institution was further analyzed to estimate its impact on fair value. We have been advised that the private institution should receive the additional capital needed to meet regulatory requirements via a business segment sale closing in the fourth quarter.We believe there is a better than 50% chance the institution in question will not default within the income note.Therefore, we do not anticipate further impairment at this time on this security, and will continue to monitor all of our investments in CDO instruments. Now, looking at normal operations, a highlight for the third quarter and year to date is non-interest revenue production.Non-interest income totaled $7.7 million for the quarter, up $400,000 or 5% from the third quarter of 2006, due to growth in insurance revenues, trust and brokerage fees, bankcard fees, and mortgage banking revenues. On a year-to-date basis, Peoples’ insurance commissions are up 1.5% from 2006 despite a “soft” insurance market that has made it more difficult to grow these revenues.Peoples Financial Advisors, our wealth management and brokerage unit, has grown total assets under management 13% this year to $933 million, and is off to another strong start in the fourth quarter.This growth has been caused by steady production, the addition of seasoned sales personnel over the past year, and increased cross sales from the retail banking operation.As a result, revenues from fiduciary and brokerage activities are up 23% over the third quarter of last year and 17% on a year-to-date basis.We are pleased with our growth in non-interest revenues, which is a key part of our long-term strategy to become less dependent on the interest rate environment. While we have grown our fee-related income, we have also limited growth in operating expenses.Third quarter 2007 non-interest expense was $12.6 million, down slightly from both the linked and prior year quarters.The main drivers of the declines from the third quarter of 2006 were decreases in net occupancy costs, professional fees, marketing expenses associated with our deposit acquisition program, and amortization of intangible assets.Our third quarter salaries and benefits costs were up 2.5% over last year due mainly to normal annual salary increases and the addition of personnel in key areas, while our bankcard costs grew less than growth in debit card revenues. We do not expect fourth quarter expenses to continue to trend lower, considering the opening of our new Huntington, West Virginia office, which comes on board in November and begins its depreciation schedule. Overall third quarter operating results were good.As a result of our efforts to grow non-interest income and control our expenses, Peoples efficiency ratio improved to 57.03% in the third quarter from 58.68% in the second quarter of 2007 and 59.04% in third quarter last year. I will now turn the call back over to Mark for his final comments. Mark Bradley:Thank you Carol. As Carol mentioned, we look forward to the November grand opening of our new financial services location in Huntington, West Virginia.The office will house a full service banking office and drive through, and also make available investment and insurance products for our clients.Huntington is growing economically, and this new office is an example of our efforts to allocate resources to more vibrant markets. On the personnel front, in the third quarter we welcomed a new executive vice president of sales and service to our company.On September 4th, Deborah Hill joined our leadership team.Deb comes to us from US Bank and offers a wide variety of banking and management experience.She is already working on new strategies to enhance our small business and consumer offerings, and I look for good progress to be made over the next few months to implement our growth strategies. In addition, we are still on the search for a permanent CFO.Carol Schneeberger continues to capably serve in the role while we find the right candidate.Carol has done a great job leading our finance and accounting team and has allowed us the luxury of being selective in choosing her replacement. In the third quarter, we continued to be active in our stock buy-backs, purchasing 139,000 shares authorized under the ‘07 share repurchase program at a weighted average cost of $24.05 per share.Through September 30, ‘07, Peoples had purchased 379,000 of the 425,000 shares authorized under the program.We are currently actively managing our capital position to provide maximum long-term value to our shareholders, and expect to have additional repurchases in the 4th quarter. Looking back at the third quarter, we were pleased with our third quarter operating results, despite the investment impairment charge.Non-interest revenues increased and operating expenses were down over the prior year quarter, which improved our efficiency ratio.Although loan growth was challenged by payoffs, loan activity remains brisk.As we expected, net interest margin decreased compared with the linked quarter due mostly to a change in mix of earning assets, although we expect margin in the fourth quarter to be comparable to third quarter levels.Asset quality remains good, as non-performing assets decreased from the linked and prior year quarters. We are still looking for 2007 earnings to be in the $2.03 to $2.05 range.We are working on projections for 2008, but have not finalized our numbers yet.I do know that we will continue to manage Peoples Bancorp for the long-term while making the best of a challenging interest rate environment. This concludes our commentary, and we will open the call for questions.Once again, this is Mark Bradley and joining me for the Q and A session will be Carol Schneeberger, Chief Financial Officer. I will now turn the call back into the hands of our call facilitator.Thank you. Question and Answer Session Facilitator:Thank you.[Facilitator Instructions]Our first question comes from the line of Daniel Arnold from Sandler O’Neill. Please state your question. Daniel Arnold:Hey guys, good morning. Mark Bradley:Hi Dan. Daniel Arnold:First question, just on the loan portfolio, it looks like construction loans weredown a little bit this quarter. I was wondering if you guys were intentionally running that off or ifthere was something else going on? Mark Bradley:No, I think Dan, that would be a switch from construction to commercialmortgage. That would be my guess on that. We’re not running off any construction loans.
